Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method comprising: 
receiving a mud gas log and a reference log of a subterranean formation; 
comparing a shape of a graph of the mud gas log to a shape of a graph of the reference log to determine an extent of similarity between the shape of the mud gas log graph and the shape of the reference log graph; and 
in response to determining that the mud gas log graph and the reference log graph have a threshold extent of similarity, 
transforming the mud gas log graph to track the shape of the reference log graph, 
wherein the transformation is performed while maintaining a total gas sum of the mud gas log.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “transforming the mud gas log graph to track the shape of the reference log graph, wherein the transformation is performed while maintaining a total gas sum of the mud gas log” are treated as belonging to the mathematical concepts grouping while the steps of “comparing a shape of a graph of the mud gas log to a shape of a graph of the reference log to determine an extent of similarity between the shape of the mud gas log graph and the shape of the reference log graph; and in response to determining that the mud gas log graph and the reference log graph have a threshold extent of similarity” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing a shape of a graph of the mud gas log to a shape of a graph of the reference log to determine an extent of similarity between the shape” in the context of this claim encompasses the user manually making a (similarity) judgement while comparing shapes of two graphs.
Similar limitations comprise the abstract ideas of Claims 11 and 20.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: receiving a mud gas log and a reference log of a subterranean formation;
In Claim 11: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving a mud gas log and a reference log of a subterranean formation;
In Claim 20: A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: receiving a mud gas log and a reference log of a subterranean formation.
The additional elements in the claims such as a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (Claim 11) and a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (Claim 20) are examples of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  The steps of receiving a mud gas log and a reference log of a subterranean formation (Claims 1, 11, and 20) represent mere data gathering steps that generically recited and are not meaningful. They represent insignificant extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for …., and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-4, 6-10, and 12-19 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical relationship steps) or reciting additional elements that are not meaningful (Claim 5-providing the reference log), and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.


Examiner Note with Regards to Prior Art of Record
Claims 1-20 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
	Eric Dion (US 4578579) discloses 
	a method comprising: receiving a mud gas log and a reference log of a subterranean formation (A hydrocarbon mud log and a natural gamma-ray mud log are recorded for well drilling operations, Abstract; The present invention is directed to a method for depth referencing the presence of hydrocarbon gas shows on a hydrocarbon mud log recorded from well drilling operations in which a drilling mud is continually circulated past a drill bit to carry formation cuttings upward to the earth's surface, Col.1, Lines 50-55); 
	comparing a shape of a graph of the mud gas log to a shape of a graph of the reference log to determine an extent of similarity between the shape of the mud gas log graph and the shape of the reference log graph (The natural gamma-ray mud log and the natural gamma-ray wireline log are correlated, Col.1, Lines 58-60; Such a correlation for identifying a hydrocarbon show on the mud log can be seen in FIG. 6. A hydrocarbon mud log curve F reflects a hydrocarbon show at depth B in the well. The gamma-ray mud log curve G shows natural gamma radiation peaks at depths A and C. If a gamma-ray wireline log curve H were recorded, Col.4, Lines 59-64; Fig. 6); and 
	determining that the mud gas log graph and the reference log graph have a good extent of similarity (the hydrocarbon show at depth B would be accurate due to the good correlation between curves G and I at or near depth B, Col.5, Lines 1-3).

Ilia Lossev et al. (US 2004/0213455) discloses 
using a threshold extent of similarity in comparing two graphs ( Any node or edge of any two model graphs, which hasn't been merged into a node or an edge of another graph, is added to the resulting merged graph in such a way that ensures preservation of all different paths (to the extent of the predetermined similarity threshold) and prevents the appearance of essentially new paths (to the extent of the same threshold). The predetermined similarity threshold for merger is a matter of design choice; for higher thresholds we will have larger (less compressed) resulting graph, but with more exact description of variations in our typical shapes. [0082]).

Xiaolu Zeng et al. (US 2020/0182995) discloses transforming the graph to track the shape of the reference graph (matching a transform of the similarity curve to a reference curve associated with the set of similar scores, the transform is associated with at least one of: a scalar function, a 1-dimensional function, a vector function, a multi-variate function, a linear function, etc., Claim 11).

Thomas Selman et al. (US 9182517) discloses using graphical matching of actual curve data against reference curves, such as type log curves, using real-time drilling data (Col.3, Lines 37-41).

Nicklas Jeremias Ritzmann et al. (US 2016/0312609) discloses considering a total gas sum of the mud gas log (total gas (the sum of all individual components) [0040]).

Reda Karoum et al. (US 2015/0153314) and Stefan Wessling et al. (US 2019/0113653) disclose receiving a mud gas log of a subterranean formation (in [0032] and [0024], respectively).

JAMES ROGER SAMWORTH et al. (GB 2524046) discloses recorded log data and reference log data (Abstract).

	However, in regards to Claims 1, 11, and 20, the claims differ from the closest prior art, Dion, Lossev, Zeng, Selman, and Ritzmann, either singularly or in combination, because they fail to anticipate or render obvious that in response to determining that the mud gas log graph and the reference log graph have a threshold extent of similarity, transforming the mud gas log graph to track the shape of the reference log graph, wherein the transformation is performed while maintaining a total gas sum of the mud gas log, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863